Herrick, J.
I am not entirely satisfied with the disposition made of this case. It is possible that the plaintiff did not go far enough in his proof in the justice’s court to sustain a recovery, although it seems to me he made out a pretty fair case; but I do not think he should be'shut out by a mere reversal. I think he should have an opportunity to get out anything there is in his case, and that, therefore, the judgment of the county court should be so modified as to grant a new trial in the justice’s court; costs to abide the event. Section 1319, Code Proc. All concur.